ILLINOIS OFFICIAL REPORTS
                                       Appellate Court




                              In re R.G., 2012 IL App (1st) 120193




Appellate Court            In re R.G. and A.M., Minors (The People of the State of Illinois,
Caption                    Petitioner-Appellee, v. Raquel M. and Royrel G., Respondents-
                           Appellants).



District & No.             First District, Fourth Division
                           Docket Nos. 1-12-0193, 1-12-0207 cons.


Rule 23 Order filed        June 11, 2012
Rule 23 Order
withdrawn                  July 12, 2012
Opinion filed              September 6, 2012


Held                       Respondent mother’s children were both neglected due to an injurious
(Note: This syllabus       environment and abused due to a substantial risk of physical injury.
constitutes no part of
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-JA-175-76; the
Review                     Hon. Candace J. Fabri, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Abishi C. Cunningham, Jr., Public Defender, of Chicago (Robert C.
Appeal                     Drizin, Assistant Public Defender, of counsel), and Law Offices of
                           Gilbert C. Schumm, of Elk Grove Village, for appellants.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Nancy Kisicki and
                           Jennifer Streeter, of counsel), for the People.

                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and
                           Christopher Williams, of counsel), guardian ad litem.


Panel                      PRESIDING JUSTICE LAVIN delivered the judgment of the court, with
                           opinion.
                           Justices Fitzgerald Smith and Sterba concurred in the judgment and
                           opinion.



                                             OPINION

¶1          A.M. was born on June 7, 2005, and his sister R.G. was born September 18, 2008. They
        had the same mother, but different fathers. When A.M. was just three months of age, he
        suffered a brain injury as a result of being severely shaken by his father, who was arrested,
        charged, convicted and sentenced to 10 years in prison for his conduct. The Department of
        Children and Family Services (DCFS), which was involved in sorting out the parenting
        issues in the wake of the child’s permanent neurological injuries, ultimately decided to allow
        A.M. to remain in his mother’s home, with an offer of “intact family services.”
¶2          Subsequent to A.M.’s injury and DCFS’s involvement, A.M.’s mother (Ms. M.) became
        involved with a man referred to herein as “Mr. G.,” who fathered R.G. This man had an
        extensive criminal history that involved drug use and domestic battery.
¶3          A.M. suffered from various neurological sequelae as a result of his father’s battery,
        including cerebral palsy, a global developmental delay, visual deficiencies and a failure to
        thrive. Unable to walk or crawl in any meaningful way, he is only able to move about by
        bouncing himself in a cross-legged position or by pulling himself rearward on his buttocks.
        Because of the manner in which he thrashes about, he is in need of various forms of
        protection to ward off injury. This obviously includes visual observation, but he also must
        wear a helmet at all times that he is capable of moving about.
¶4          Several years after the birth of his sister, A.M. again came under the supervision of
        DCFS, when his mother took him to LaRabida Hospital where doctors found him to have
        various fractures to his lower extremities, ribs and spinal vertebrae. The boy was transferred
        to the Comer’s Children’s Hospital at the University of Chicago, where diagnostic studies


                                                 -2-
       confirmed the existence of the various fractures in various states of healing.
¶5         These findings led the State of Illinois to seek temporary custody of both children, as they
       were living together with their mother and Mr. G. The State also filed petitions of wardship
       for both children, alleging that A.M. was physically abused and that both children were
       neglected due to an injurious environment. On a temporary basis, the trial court placed the
       children in DCFS custody on March 3, 2010.

¶6                                    I. Procedural Background
¶7         The court conducted an adjudicatory hearing beginning in mid-August 2011. A.M.’s
       parents were each present, but R.G.’s father did not attend. The State produced evidence in
       the form of the transcript from the earlier hearing, medical records from Comer Hospital and
       the testimony of Dr. Kelley Staley, the pediatrician who treated A.M. upon his admission to
       that institution. Dr. Staley testified at some considerable length about the injuries that she
       diagnosed on the boy’s body and also testified about a comprehensive report prepared at
       Comer, the so-called “MPEEC” report which was admitted into evidence. This report
       analyzed the medical findings along with historical information provided by Ms. M. during
       the course of treatment.
¶8         Dr. Staley, who was tendered, without objection, as an expert in pediatric abuse, was an
       assistant professor of pediatrics at Comer. She had completed her residency at Comer in 2006
       and was not yet board certified in child abuse and neglect. Staley testified that the team of
       professionals at Comer worked together to treat the injured children who came under their
       care and also to make recommendations about each child’s welfare.
¶9         Dr. Staley actually began treating A.M. while a resident at University of Chicago when
       the initial neurological injuries from his shaking trauma were recognized in 2005. Then, in
       January 2008, Dr. Staley was a member of the child protection services team at Comer
       Hospital and treated A.M. for an arm fracture, which at that time Dr. Staley did not view as
       suspicious based upon the explanation Ms. M. provided to the hospital. When A.M. was
       brought to LaRabida for a routine examination in January 2010, the physician at LaRabida,
       concerned that A.M. needed further evaluation of his injuries, contacted Dr. Staley, who was
       then an attending physician at Comer. A.M. was ultimately transferred to Comer. Dr. Staley,
       in her capacity as attending physician, ordered various radiological studies and blood work,
       while consulting with other specialists. The results of the X-ray studies revealed two tibial
       fractures, one of which was noticeably older than the other. Ms. M. gave a history for the
       injury that involved the child’s leg getting stuck in the bed, requiring her to yank the leg free,
       which struck Dr. Staley as a competent cause for the newer leg fracture, as opposed to the
       other fracture, which was several weeks older and likely caused by a direct blow to the area.
       In this regard, Ms. M. said that A.M. frequently fell from his bed, but the doctor was
       concerned that the child had not been taken in for treatment of any such trauma, which
       should have occurred, because the trauma would have been quite painful.
¶ 10       Dr. Staley also testified about four rib fractures, which were noted to be in various stages
       of healing, indicating that they had occurred at different times. The doctor found it significant
       from a potential abuse standpoint that these injuries occurred in multiple occurrences as

                                                  -3-
       opposed from a single incident. While Dr. Staley felt it possible that A.M. could fracture a
       rib or multiple ribs in a fall from his bed, she doubted that the child’s way of bouncing
       around the home on his buttocks would be a competent cause for a rib fracture. Significantly,
       Dr. Staley testified that the rib fractures in question were not attributable to “routine
       household minor accidents,” as family members had suggested. In fact, Dr. Staley opined that
       most nonambulatory children like A.M. suffer such injuries as a result of abuse. In Staley’s
       opinions, these rib fractures were inflicted, not accidental. Dr. Staley later testified that all
       of these injuries occurred within a three-month period of time and that it was apparent that
       the child had suffered no such injuries from January 2010 until October 2010, while he was
       not in his mother’s custody.
¶ 11       Some of the blood work revealed an injury to A.M.’s liver, which was expressed in
       markedly elevated enzymes, which could have been attributable to a medication that A.M.
       was taking, but Dr. Staley ruled that possibility out as a result of the enzymes decreasing
       while the child was still taking the medication. Once that cause was ruled out, Dr. Staley
       opined that the liver injury was caused by blunt force trauma.
¶ 12       Finally, Dr. Staley testified that she was unable to offer an opinion on the cause of two
       lumbar vertebrae which were found to be fractured.
¶ 13       The State also offered the testimony of Alicia Pickett, a social worker, who testified to
       various conversations that she had with Ms. M. and Mr. G. about the possible circumstances
       surrounding the various injuries to A.M.
¶ 14       With this evidence, the State and public guardian rested and Ms. M. called Dr.
       Christopher Sullivan, another Comer physician, as a witness. Coincidentally enough, Dr.
       Sullivan had also treated A.M. on three occasions while he was a patient at Comer Children’s
       Hospital. The battle of the experts in this case, therefore, was of physicians from the same
       institution who had each treated the child. Dr. Sullivan had at least three decades of expertise
       in pediatric orthopedic surgery, with an emphasis in neurological disorders and fractures. Dr.
       Sullivan reviewed the entire chart from Comer Hospital, the “MPEEC” report and also
       drafted his own report. In his report and in his testimony, Dr. Sullivan opined that the
       elevated liver enzymes were found in the absence of any abdominal fluid, leading him to
       conclude that the liver was not traumatically injured in the manner suggested by the State.
       Significantly, Dr. Sullivan was of the opinion that the two tibia fractures were self-inflicted
       by A.M. in the manner that he bounced up and down as he moved about the home and that
       the rib fractures could have been caused by falling into furniture or onto a floor. This was
       confirmed, in his view, by what he observed in a video of A.M. bouncing from a flexed
       position with his ankles crossed. Dr. Sullivan believed that the rib fractures were likely
       asymptomatic and also noted that A.M. did not show “normal pain avoidance.” He also was
       of the opinion that the rib fractures could have occurred at the same time. Dr. Sullivan felt
       that the absence of injuries in the most recent 10 months (while out of his mother’s custody)
       was attributable to his decreased seizure activity. Dr. Sullivan also placed some considerable
       emphasis on test results that indicated an abnormal bone density in A.M. that could
       predispose him to fractures.
¶ 15       Ms. M. then called the children’s grandmother, Vanda, who testified that she had never


                                                 -4-
       seen Ms. M. abuse or harm A.M. in any way. She also confirmed the rough manner that the
       child moved himself about and compared it to the bucking of a horse’s head, while noting
       that the movements were fast and aggressive.

¶ 16                                II. The Trial Court’s Ruling
¶ 17       Following closing arguments, the trial court found that A.M. had been physically abused
       and that both A.M. and R.G. were neglected due to an injurious environment and abused due
       to a substantial risk of physical injury. The court characterized the case as a “battle of
       experts” and stated that while Dr. Sullivan was an “excellent orthopaedic surgeon,” the court
       noted that it found him to be “very careless in this case.” The trial court found it significant
       that Dr. Sullivan was unaware of A.M.’s initial elevated enzyme levels, that he failed to
       properly identify a posterior rib fracture and that he was careless in the actual preparation of
       his report, and these factors were all troubling to the point that the court was not confident
       in the doctor’s opinions on the matters of legal substance in the hearing. Meanwhile, the
       court found Dr. Staley’s testimony to be “very careful,” acknowledging that her extensive
       experience in child abuse made up for her lack of orthopedic experience.
¶ 18       The trial court found the timing of A.M.’s injuries to be particularly damning for
       respondents, noting that there was a period of several years following the brain injury in
       which A.M. suffered only one explained injury, followed by a period of time with numerous
       unexplained injuries clustered together, followed by a period of 10 months with no injuries
       while he was placed in foster care.

¶ 19                               III. The Dispositional Hearing
¶ 20       Following the adjudicatory hearing, the court held a dispositional hearing to determine
       whether respondents were “unable to parent” and whether the needs of the children would
       be better served in the custody of DCFS. The State’s evidence included a service plan and
       a family assessment (referred to hereinafter cumulatively as service plan) for Ms. M. and Mr.
       G. The service plan stated that Ms. M. demonstrated an inability to support or protect the
       children from risk of harm, while Mr. G.’s lack of capacity to parent posed a continuing
       threat to the children’s well-being. The service plan also detailed Mr. G.’s arrest following
       his physical assault on Ms. M. in November 2010.
¶ 21       The State next submitted a therapy report from December 2011 for Ms. M. This report
       related that Ms. M. had been actively attending therapy sessions which largely centered on
       helping Ms. M. address her thoughts and feelings regarding her domestic violence
       experience, case involvement, past relationships, and current stressors. The report relayed
       concerns regarding Ms. M.’s own doubt as to whether she can care for A.M. Ultimately, the
       report stated that her poor coping skills called into question her ability to care for the two
       children while working a full-time job. Finally, the State submitted a July 2011 psychological
       evaluation report. The evaluation stated that “her dependancy and immaturity need to be
       radically changed for her to become a safety-driven mother and woman,” and added that “her
       defensive style will compromise her ability to live with adequate means to support herself
       and her children.”

                                                 -5-
¶ 22       Ms. M. tendered four exhibits to the court in support of her ability to regain custody of
       her children. Three of these exhibits established her successful completion of a parenting
       class at the Sinai Parenting Institute and the fourth was a certificate of completion of an
       infant CPR course.
¶ 23       The State then called its first witness, Mattie Franklin, the caseworker for the family
       since March 2010. Franklin testified that for the previous two years, both A.M. and R.G. had
       been placed in specialized foster care with R.G.’s grandmother. Franklin related that the
       home was found to be safe and appropriate and that the grandmother had ensured that A.M.
       attended his special medical appointments and also kept R.G. up to date with all of her
       medical needs. Franklin testified that Ms. M. had successfully completed recommended
       services of DCFS and noted that she had personally supervised some of Ms. M.’s weekly
       supervised visits with both children, in which she observed that Ms. M. demonstrated
       appropriate parenting skills.
¶ 24       Franklin testified that Mr. G. moved to Wisconsin in October 2010 and although she did
       not have a current mailing address for him, she was able to speak with him on the telephone.
       Franklin stated that although Mr. G. was not currently involved with the recommended
       services, she would continue to attempt to find service providers for him in Wisconsin.
       Finally, Franklin testified that based on a conversation with the grandmother/foster parent,
       Mr. G. was apparently visiting A.M. and R.G. on a weekly basis.
¶ 25       In conclusion, Franklin stated that Ms. M. had made “substantial” progress toward the
       goal returning her children to her home, with Mr. G. only making “some” progress. Franklin
       recommended that both children be adjudicated wards of the court with a recommendation
       that D. Jean Ortega Piron (DCFS) be appointed their legal guardian with a return-home goal
       of 12 months.
¶ 26       Following Franklin’s recommendation, the trial court adjudged both R.G. and A.M. as
       wards of the court and found both Ms. M. and Mr. G. “unable to parent.” A return-home goal
       for both A.M. and R.G. was set at 12 months, and both children were placed into DCFS
       guardianship.
¶ 27       Following these proceedings, both Ms. M. and Mr. G. filed timely notices of appeal.

¶ 28                                          ANALYSIS
¶ 29       Respondents contend that the trial court’s orders finding them unable to parent were
       against the manifest weight of the evidence. Based on the briefs that both parties filed,
       however, it is unclear which specific order they are appealing from. While both parties
       include “unable to parent,” a term specific to the disposition order, the entirety of their
       arguments relates to issues stemming from the adjudicatory order. This issue is only further
       muddled by Ms. M.’s notice of appeal, which states she is appealing the adjudicatory order.
       Therefore, while it is unclear whether the respondents are attempting to appeal from the
       adjudicatory order finding of abuse and neglect or the disposition order finding them “unable
       to parent,” it is patently clear that neither has provided argument regarding the disposition
       order. Due to this fact, while neither party has forfeited review of the issue, each has forfeited
       review of the argument. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (points not argued in

                                                  -6-
       an appellant’s opening brief are forfeited).
¶ 30        Despite this confusion in both respondents’ briefs, we will assume, based on the content
       of their arguments, that respondents are actually contending that the trial court erred in its
       adjudicatory order, which found that A.M. was abused or neglected due to an injurious
       environment pursuant to section 2-3(1)(b), physically abused pursuant to section 2-3(2)(i)
       and abused based on a substantial risk of physical injury pursuant to section 2-3(2)(ii) of the
       Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-3(1)(b), 2-3(2)(i), (ii) (West 2010)). The
       adjudicatory order also found that R.G. was abused or neglected pursuant to section 2-3(1)(b)
       and 2-3(2)(ii) of the Act (705 ILCS 405/2-3(1)(b), (2)(ii) (West 2010)).
¶ 31        In a petition for adjudication of wardship under the Act, the “ ‘best interest of the child
       is the paramount consideration.’ ” In re F.S., 347 Ill. App. 3d 55, 62 (2004) (quoting In re
       K.G., 288 Ill. App. 3d 728, 734-35 (1997)). The State must prove its allegation of neglect or
       abuse by a preponderance of the evidence. In re N.B., 191 Ill. 2d 338, 343 (2000).
       “Preponderance of the evidence is that amount of evidence that leads a trier of fact to find
       that the fact at issue is more probable than not.” (Internal quotation marks omitted.) F.S., 347
       Ill. App. 3d at 62. Upon review, the trial court’s finding “[shall] not be disturbed unless it is
       against the manifest weight of the evidence.” In re E.S., 324 Ill. App. 3d 661, 667 (2001).
       “The trial court has the best opportunity to observe the demeanor and conduct of the parties
       and witnesses and, therefore, it is in the best position to determine the credibility and weight
       of the witnesses’ testimony.” Id. As a result, “the trial court is afforded broad discretion when
       determining the existence of abuse.” In re R.M., 307 Ill. App. 3d 541, 551 (1999).

¶ 32                                      I. Physical Abuse
¶ 33       Respondents contend that the State failed to provide a theory or direct evidence of who
       was actually responsible for inflicting A.M.’s injuries or an explanation of how A.M. was
       injured. At the same time, they argue that there was substantial credible expert testimony by
       Dr. Sullivan which furthered their theory that A.M.’s injuries were self-inflicted. Ms. M.,
       citing In re Cornica J., 351 Ill. App. 3d 557 (2004), also argues that the testimony of one
       medical expert alone is insufficient for a finding of abuse and neglect.
¶ 34       Section 2-3 of the Act provides:
               “(2) Those who are abused include any minor under 18 years of age whose parent or
           immediate family member, or any person responsible for the minor’s welfare, or any
           person who is in the same family or household as the minor, or any individual residing
           in the same home as the minor, or a paramour of the minor’s parent:
                   (i) inflicts, causes to be inflicted, or allows to be inflicted upon such minor
               physical injury, by other than accidental means, which causes death, disfigurement,
               impairment of physical or emotional health, or loss or impairment of any bodily
               function[.]” 705 ILCS 405/2-3(2)(i) (West 2010).
       Notably, section 2-3(2)(i) requires that the physical injury occur by “other than accidental”
       means and does not require specific intent to harm the child. (Internal quotation marks
       omitted.) In re Marcus H., 297 Ill. App. 3d 1089, 1098 (1998).


                                                 -7-
¶ 35        Notwithstanding respondents’ contentions, the focus of an adjudicatory hearing is not
       whether the respondent abused the minor but rather on whether the minor was abused. In re
       J.C., 2011 IL App (1st) 111374, ¶ 20. Therefore, who committed the alleged abuse of A.M.
       is of no particular consequence in an adjudicatory hearing. Second, upon close review of
       Cornica, we find that Ms. M. misrepresents her contention that the testimony of a single
       medical expert is insufficient evidence to sustain a trial court’s finding. Although Cornica
       did reverse the trial court’s finding due to an insufficiency of evidence, it did so because the
       testimony of that witness was insufficient, not that multiple experts would be required for
       some reason. In re Cornica J., 351 Ill. App. 3d 557 (2004). In fact, the dissent attacked the
       State’s expert’s testimony and noted that she only relied on three “objective” test results in
       rendering her opinion. Id. at 573 (Kapala, J., dissenting). The court also found that the
       remainder of the tests relied upon by the medical expert were “subjective” and routinely
       criticized for being “ ‘open to interpretation.’ ” Id. at 568 (majority op.). Finally, the court
       stated that out of the three objective tests that were used, one of the three, an IQ test, has
       routinely been dismissed as insufficient on its own to deem a parent unable to “discharge
       parental responsibilities.” Id. at 569. For these reasons, we are unpersuaded by respondents’
       arguments based upon that case.
¶ 36        Respondents’ remaining argument on this issue is their contention that the trial court
       relied too heavily on Dr. Staley’s testimony while discrediting Dr. Sullivan’s due to a few
       “typos” in his report. While acknowledging that Dr. Staley is a board-certified physician in
       child abuse, respondents argue that her testimony was given too much credit since she was
       a recent medical school graduate who had a mere five years’ experience when she examined
       A.M. in 2010. Remarkably enough, even though Dr. Staley was involved in this child’s
       treatment on three separate admissions, the respondents suggest that she had minimal
       involvement with him, and even suggested in closing argument to the court that the entire
       duration of her personal treatment of A.M. was all of 20 minutes. At the same time,
       respondents highlight the undeniably impressive credentials of their medical expert, Dr.
       Sullivan, a doctor for nearly 32 years with extensive experience with pediatric orthopedic
       surgery with a special emphasis on neurological disorders such as cerebral palsy, and argue
       that his “confident and well-reasoned testimony” was improperly discredited, due merely to
       a few typographical errors in a report that Dr. Sullivan was given only 24 hours to write.
       Respondents did not detail the amount of time that Dr. Sullivan actually spent with A.M. in
       the hospital but place particular emphasis on the fact that he visited with the child and
       observed a video of his ambulatory technique in the course of acting as a consultant for this
       hearing.
¶ 37        To briefly reiterate, Dr. Sullivan testified that A.M.’s neurological limitations, his
       ambulatory state and lack of self-avoidance of injuries caused him to have a propensity to
       thrash about on the floor and bounce into furniture throughout the home. These movements
       forced A.M. to wear a helmet for his own protection. Dr. Sullivan opined that not only were
       these neurological disorders the most likely cause of all of A.M.’s injuries, but they also
       made it difficult for him to express that he was injured, which, in respondents’ view,
       explained why they could not specifically identify how and when A.M. was injured.
¶ 38        Despite these contentions, we find that the State’s evidence supported the trial court’s

                                                 -8-
       finding that the injuries to A.M. were nonaccidental. First, the State provided the testimony
       of Dr. Staley, in which she detailed A.M.’s injuries and her expert opinion on their causation,
       while also opining that the injuries were not self-inflicted. In sum, she stated that A.M.’s
       multiple rib injuries and raised liver enzymes were due to physical abuse, not a result of daily
       household activity. Dr. Staley’s testimony was also supported by the “MPEEC” report, which
       concluded that the rib fractures and liver injury were due to some type of excessive force
       trauma.
¶ 39       Finally, despite respondents’ urging, it is well settled that the trier of fact is in the best
       position to weigh the credibility of experts, leaving us reluctant to second-guess the findings
       of the trial court in a “ ‘battle of experts.’ ” See Avery v. State Farm Mutual Automobile
       Insurance Co., 216 Ill. 2d 100, 216 (2005) (Freeman, J., concurring in part and dissenting
       in part, joined by Kilbride, J.); In re Detention of Tittlebach, 324 Ill. App. 3d 6, 11 (2001).
       Therefore, we find the trial court’s decision to be reasonable and based on the evidence
       presented at trial. Simply put, the trial court’s finding of neglect was not against the manifest
       weight of the evidence presented at trial.

¶ 40                    II. Abuse Due to Substantial Risk of Physical Injury
¶ 41       Respondents next contend that the trial court’s finding that A.M. was abused due to a
       substantial risk of physical injury (section 2-3(2)(ii) of the Act) was against the manifest
       weight of the evidence. This section states:
               “(2)Those who are abused include any minor under 18 years of age whose parent or
           immediate family member, or any person responsible for the minor’s welfare, or any
           person who is in the same family or household as the minor, or any individual residing
           in the same home as the minor, or a paramour of the minor’s parent:
                   ***
                   (ii) creates a substantial risk of physical injury to such minor by other than
               accidental means which would be likely to cause death, disfigurement, impairment
               of emotional health, or lose or impairment of any bodily function[.]” 705 ILCS
               405/2-3(2)(ii) (West 2010).
¶ 42       The same evidence that supports the physical abuse finding also supports the trial court’s
       finding that the State proved by a preponderance of the evidence that A.M. was abused due
       to a substantial risk of physical injury. See In re F.S., 347 Ill. App. 3d 55, 66 (2004).
       Accordingly, the trial court’s finding pursuant in this specific was not against the manifest
       weight of the evidence.

¶ 43                     III. Neglected Due to an Injurious Environment
¶ 44       Respondents next contend that the trial court’s finding that A.M. was neglected due to
       an injurious environment (section 2-3(1)(b) of the Act) was against the manifest weight of
       the evidence. Section 2-3(1)(b) of the Act states that those who are neglected include “any
       minor under 18 years of age whose environment is injurious to his or her welfare.” 705 ILCS
       405/2-3(1)(b) (West 2010).


                                                  -9-
¶ 45       “ ‘Neglect’ is generally viewed as a failure to exercise the regard that circumstances
       justly demand and encompass willful as well as unintentional disregard of parental duties.”
       In re S.D., 220 Ill. App. 3d 498, 502 (1991). “An injurious environment is an amorphous
       concept that cannot be defined with particularity but has been interpreted to include the
       breach of a parent’s duty to ensure a safe and nurturing shelter for his or her children.” In re
       D.W., 386 Ill. App. 3d 124, 135 (2008).
¶ 46       The same evidence that supports the physical abuse finding and the finding of abuse due
       to a substantial risk of physical injury supports the finding that the State proved, by a
       preponderance of the evidence, that A.M. was neglected due to an injurious environment. See
       In re F.S., 347 Ill. App. 3d at 67. As detailed above, the injuries to A.M. were
       “nonaccidental” and occurred on multiple occasions. Accordingly, the trial court’s finding
       pursuant to section 2-3(1)(b) of the Act was not against the manifest weight of the evidence.

¶ 47                                   IV. Findings Regarding R.G.
¶ 48        Finally, the trial court found that R.G. was neglected due to an injurious environment
       (section 2-3(1)(b)) and abused due to substantial risk of physical injury (section 2-3(2)(ii)).
¶ 49        It is well settled that the State may use the evidence of neglect and abuse of one child as
       evidence of abuse and neglect of another child who lives in the same household and for
       whom the same parent is also responsible. See In re D.W., 386 Ill. App. 3d 124, 139 (2008)
       (citing In re T.B., 215 Ill. App. 3d 1059, 1062-63 (1991) (“Where an injurious environment
       has been found to exist, the trial court need not wait until the child becomes a victim or is
       emotionally damaged permanently in order to remove the child from the household.”)); In
       re R.R., 409 Ill. App. 3d 1041, 1045 (2011) (“Proof of neglect of one minor is admissible
       evidence on the issue of neglect to any other minor for whom the parent is responsible.”).
¶ 50        Furthermore, section 2-18(3) of the Act addresses this exact situation, stating, “[I]n any
       hearing under this act, proof of abuse [or] neglect *** of one minor shall be admissible
       evidence on the issue of the abuse [or] neglect *** of any other minor for whom the
       respondent is responsible.” 705 ILCS 405/2-18(3) (West 2010).
¶ 51        Thus, the evidence supporting the neglect and abuse finding for A.M. supports the abuse
       and neglect finding for R.G., who lived in the same home and for whom Mr. G. and Ms. M.
       were responsible. Therefore, as stated above, the trial court’s findings pursuant to sections
       2-3(1)(b) and 2-3(2)(ii) were not against the manifest weight of the evidence.
¶ 52        We therefore affirm the rulings of the trial court in all respects.

¶ 53      Affirmed.




                                                -10-